Name: Commission Regulation (EC) No 2410/2000 of 30 October 2000 amending Regulation (EC) No 1555/96 on rules of application for additional import duties on fruit and vegetables
 Type: Regulation
 Subject Matter: EU finance;  plant product;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|32000R2410Commission Regulation (EC) No 2410/2000 of 30 October 2000 amending Regulation (EC) No 1555/96 on rules of application for additional import duties on fruit and vegetables Official Journal L 278 , 31/10/2000 P. 0005 - 0006Commission Regulation (EC) No 2410/2000of 30 October 2000amending Regulation (EC) No 1555/96 on rules of application for additional import duties on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 33(4) thereof,Whereas:(1) Commission Regulation (EC) No 1555/96(3), as last amended by Regulation (EC) No 2108/2000(4), provides for surveillance of imports of the products listed in the Annex thereto. That surveillance is to be carried out in accordance with the rules on the surveillance of preferential imports laid down in Article 308d of Commission Regulation (EEC) No 2454/93(5), as last amended by Regulation (EC) No 1602/2000(6).(2) For the purposes of Article 5(4) of the Agreement on Agriculture(7) concluded during the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 1997, 1998 and 1999, the trigger levels for additional duties on cucumbers and artichokes should be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1555/96 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 193, 3.8.1996, p. 1.(4) OJ L 250, 5.10.2000, p. 19.(5) OJ L 253, 11.10.1993, p. 1.(6) OJ L 188, 26.7.2000, p. 1.(7) OJ L 336, 23.12.1994, p. 22.ANNEX"ANNEXWithout prejudice to the rules for the interpretation of the Combined Nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they exist at the time of the adoption of this Regulation. Where "ex" appears before the CN code, the scope of the additional duties is determined both by the scope of the CN code and the corresponding trigger period.>TABLE>"